Citation Nr: 0407390	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  03-00 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from May 1951 to May 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 RO decision.  The veteran 
failed to appear without explanation for a hearing scheduled 
before a Veterans Law Judge in Washington, D.C. in 
February 2004.  See 38 C.F.R. § 20.702(d) (2003).  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and to the 
extent possible, fully developed all evidence necessary for 
an equitable disposition of the claim.

2.  There is no competent evidence of record showing that the 
veteran currently has residuals of a head injury related to 
active service.  


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The National Personnel Records Center in St. Louis, Missouri, 
has reported that service medical records pertaining to the 
veteran were likely destroyed in the fire at that facility in 
1973.  The veteran's May 1953 report of physical examination 
for separation purposes is, however, associated with the 
claims file.  On that examination, the veteran's head was 
clinically evaluated as normal.  The report is negative for 
note of incurrence of a head injury during service and 
negative for note of any complaint related to a head injury.  

In April 1960, the RO received the veteran's application for 
VA benefits.  On the claim, the veteran indicated that he had 
a nervous condition that began in 1960.  On VA forms dated in 
June 1960 and September 1960, physicians at the South 
Carolina State Hospital indicated that the veteran was 
hospitalized from March 1960 to August 1960 for paranoid 
schizophrenia.  

At the time of a December 1960 VA general medical 
examination, the veteran complained of weakness upon 
exertion.  It was noted that earlier in that year he had had 
a nervous breakdown and was hospitalized.  The veteran 
reported that he had had a nervous breakdown while in the 
Army in 1952.  On physical examination, his head was 
evaluated as normal.  The diagnosis was exogenous obesity.  

At the time of a December 1960 VA neuropsychiatric 
examination, the veteran reported that he was hospitalized in 
March 1960 after he blacked out while working.  He reported 
that he was given electroconvulsive shock therapy while at 
State Hospital.  He also reported having had an earlier 
breakdown "overseas" for which he was not hospitalized.  He 
stated that the "non-com kept making it too hard for me and 
my balancing it up with the other fellows."  On mental 
status examination, the doctor noted that the veteran had 
"definite ideas against his sergeant who drilled him 
overseas."  The diagnosis was schizophrenic reaction, 
paranoid type.  

At the time of a May 1963 VA neuropsychiatric examination, 
the veteran reported that he spent part of his time in 
service in the European Theater of Operations.  He described 
that his health was "not so good" but denied 
hospitalization.  He indicated that he had been discharged 
honorably, without disability.  The veteran reported current 
symptoms of hurting all over and feeling as if he was going 
to blackout.  The diagnosis was schizophrenic reaction, 
paranoid type.  

In January 2002, the RO received the veteran's claim of 
entitlement to service connection for residuals of a head 
injury.  He stated that he had head pains almost all the 
time, but especially in winter, which he attributed to having 
been hit on the top of his head by a first sergeant during 
service.  He stated that the sergeant had rings on his hand, 
which "busted" his head, and that he went to the base 
clinic to check his wound.  He noted that he was stationed in 
Germany at the time.  

In a December 2002 statement, the veteran argued that he 
should not be penalized for his lost service medical records 
and that he should be given the benefit of the doubt.  He 
maintained that his head injury occurred during his military 
service and that he was treated for it at the base facility 
at Meintz, Germany.  He claimed that the head injury changed 
his life.  Specifically, he noted that he was unable to drive 
for more than 10 miles without stopping to rest, that he 
fainted sometimes without warning, and that he was dizzy all 
the time.

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and, whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veteran Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ, or RO in 
this case) decision on a claim for VA benefits.  

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, the record indicates that in a letter dated in 
January 2002 the veteran has been fully apprised of what 
evidence would be necessary to substantiate his service 
connection claim and has been advised as to the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO specifically advised the veteran of the need 
for competent evidence of an in-service disease or injury, a 
current disability, and a causal nexus between the two.  The 
RO advised the veteran in which instances medical evidence 
was required and also included a discussion as to the value 
of lay statements to the appeal.  The RO also informed the 
veteran of the type of information necessary for VA to obtain 
private medical records on his behalf and requested him to 
identify or submit any pertinent evidence he wanted 
considered in connection with his claim.  The veteran 
responded in February 2002 that he had no additional evidence 
in support of his claim.  Only thereafter did the RO 
initially adjudicate the veteran's claim of entitlement to 
service connection for residuals of a head injury.

The Board continues to note that in September 2002, the 
veteran was provided with a copy of the original rating 
decision that denied his claim.  The rating decision set 
forth the applicable law pertaining to the establishment of 
service connection and discussed the nature of evidence 
necessary to substantiate the claim.  The general advisement 
was reiterated in the statement of the case issued in 
November 2002.  These documents also advised the veteran as 
to what evidence had been considered and as to the bases for 
the denial of benefits.  The veteran was also provided with 
general contact information in the event he had any questions 
concerning his appeal.  The Board further emphasizes that in 
an October 2002 statement expressing his disagreement with 
the RO's adverse decision, the veteran again indicated that 
he had supplied all the evidence needed to support his claim.  

The Board notes that in a February 25, 2004, statement the 
veteran's representative sets forth general arguments 
pertaining to notice to include assertions that VA must 
advise the veteran of any negative evidence in the claims 
file or as to the probative value of lay statements or other 
evidence.  In this case, as set out above, the veteran has 
already been fully advised as to all of the evidence 
considered in his appeal and of the value of both lay and 
medical evidence to support his claim.  And, as discussed, 
the veteran has specifically indicated he has no further 
evidence.  

Based on the facts of this case the Board thus concludes that 
each of the four content requirements of a VCAA notice has 
been fully satisfied in regard to the veteran's service 
connection claim.

VA has also fulfilled its duty to assist the veteran in his 
claim.  The Board first notes that the only service record 
available is the veteran's separation examination.  
Documentation in the claims file shows, however, that in June 
2002 the National Personnel Records Center (NPRC) advised VA 
it was unable to locate any service records pertinent to the 
veteran.  The NPRC indicated that it required additional 
information for another search.  In a June 2002 letter, the 
RO informed the veteran of the NPRC's response and requested 
him to furnish specific information concerning his active 
service, to include all units he served with and the dates he 
served with those units.  The RO also requested that the 
veteran furnish any copies of service medical records in his 
possession, as well as copies of records of treatment he has 
received since service for his claimed disability.  The RO 
lastly requested that the furnish any alternative sources of 
evidence such as statements from individuals with whom he 
served, letters written or photographs taken during service, 
pharmacy prescription records, etc.  

In response, the veteran provided in July 2002 a completed NA 
Form 13075, Questionnaire About Military Service, on which he 
identified the military unit to which he was attached for the 
duration of his military service.  With this information, the 
RO again attempted to obtain the veteran's complete service 
medical records from the NPRC.  In September 2002, the NPRC 
responded that the veteran's file was fire-related and 
advised that it was unable to locate any service medical 
records or any Surgeon General's Office reports.  The RO then 
requested the NPRC to search sick and morning reports for the 
veteran's unit for the period from January 1, 1953 through 
March 1953, for remarks pertaining to head injury.  The NPRC 
responded in September 2002 that its search resulted in no 
records pertaining to the veteran.  

Based on the above, VA has made reasonable efforts to obtain 
the veteran's service records, consistent with 38 U.S.C.A.§ 
5103A (a), (b) and (c), and the Board finds that further 
inquiry would be futile.


The Board next notes that, apart from his own narrative 
account of his in-service head injury and subsequent 
problems, and his reference to service records, the veteran 
has not otherwise identified or submitted any evidence 
relevant to his claim.  Such is the case despite the RO's 
requests for information pertinent to available evidence.  It 
is recognized that the duty to assist is not always a one-way 
street, and if a claimant wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining putative 
evidence.  In this case, as the veteran has not identified 
any records (other than service medical records to support 
his claim), the Board concludes that no further assistance is 
necessary to comply with the duty to assist under 38 U.S.C.A. 
§ 5107.  In that regard, it is also noted that VA did not 
conduct medical inquiry in the form of a VA examination in an 
effort to substantiate the claim.  Insofar as the veteran has 
not furnished any evidence corroborating an in-service head 
injury, or of either a currently diagnosed residual 
disability attributable to the alleged in-service head 
injury, or persistent or recurrent symptoms that can be 
related to a head injury, an examination is not deemed 
necessary under 38 U.S.C.A.§ 5103A(d).  The Board thus finds 
that VA has done everything reasonably possible to assist the 
veteran.  

Given the notification and development actions undertaken by 
the RO, and the fact that the veteran has identified no 
relevant evidence other than his service medical records, the 
Board finds that the record is ready for appellate review.  

III.  Legal Criteria and Analysis

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, such as brain hemorrhage or thrombosis, if they are 
manifest to a compensable degree within the year after active 
service; this presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As previously discussed, the veteran contends he incurred a 
head injury during service, resulting in current disability.  
The veteran has asserted such disability in the form of head 
pains, dizziness and fainting spells.  The Board recognizes 
that the veteran's complete service medical records are not 
available for review, presumably having been destroyed in a 
fire at the NPRC in 1973.  In cases where the veteran's 
service medical records are unavailable through no fault of 
the claimant, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b).  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  In this case, however, 
the evidence available for consideration in connection with 
the appeal does include the veteran's report of separation 
from service.  Significantly, that report shows a normal 
clinical evaluation of the head at discharge from service, 
without note of any reported injury or symptoms and without 
any relevant diagnoses.  

The Board also notes as significant the fact that private and 
VA examination reports dated in the 1960s, to include those 
pertinent to the evaluation of psychiatric complaints, are 
completely negative for any report of an in-service head 
injury, or any residuals such as head pain, dizziness or 
fainting spells.  At the time of a December 1960 VA 
examination, for example, the VA examiner noted the veteran's 
"definite ideas against his sergeant who drilled him 
overseas," but did not acknowledge any allegation of having 
been hit by the sergeant or otherwise having incurred a head 
injury.  

Additionally, there is no post-service medical evidence 
showing that the veteran has had any complaints referable to 
a head injury and no competent evidence of diagnosed 
disability attributable to a head injury or otherwise 
attributed to the veteran's active service.  In fact, it was 
only in connection with the present claim, made decades after 
service discharge, that the veteran asserted that his first 
sergeant hit him on the top of his head or that any head 
injury was incurred in service.  There are no records to 
substantiate this allegation.  

In any case, although the veteran asserts that he currently 
has residuals of a head injury related to service, he, as a 
lay person, is not competent to offer an opinion as to 
questions of medical diagnosis or causation as presented in 
this case.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  
Competent medical evidence as to current diagnosis and 
etiology is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

After carefully reviewing the record, the Board concludes 
that the weight of the credible evidence demonstrates that 
the veteran does not currently have residual disability from 
an alleged head injury during service.  As the preponderance 
of the evidence is against the veteran's claim of service 
connection for claimed residuals of a head injury, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  




ORDER

Entitlement to service connection for residuals of a head 
injury is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



